Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 1 of 46          PageID #:
                                   3102



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII



 HITOSHI YOSHIKAWA,                          CIVIL NO. 18-00162 JAO-RT
                    Plaintiff,    ORDER GRANTING IN PART AND
                                  DENYING IN PART (1)
      vs.                         DEFENDANT CITY AND COUNTY
 CITY AND COUNTY OF HONOLULU; OF HONOLULU’S MOTION TO
 TROY K. SEGUIRANT, Individually; DISMISS PLAINTIFF’S THIRD
 GREG TALBOYS; AGT                AMENDED COMPLAINT, AND (2)
 CONSTRUCTION, LLC; & JAMES A.    DEFENDANT TROY K.
 SCHMIT,                          SEGUIRANT’S MOTION TO
                                  DISMISS PLAINTIFF’S THIRD
               Defendants.        AMENDED COMPLAINT




ORDER GRANTING IN PART AND DENYING IN PART (1) DEFENDANT
    CITY AND COUNTY OF HONOLULU’S MOTION TO DISMISS
 PLAINTIFF’S THIRD AMENDED COMPLAINT, AND (2) DEFENDANT
 TROY K. SEGUIRANT’S MOTION TO DISMISS PLAINTIFF’S THIRD
                   AMENDED COMPLAINT

      As explained in a prior order, this case concerns Plaintiff Hitoshi

Yoshikawa’s (“Plaintiff”) attempt to rebuild his house in Kaneohe, Hawai‘i and the

regulatory challenges he faced in doing so. In his Third Amended Complaint

(“TAC”), ECF No. 204, Plaintiff alleges that the City and County of Honolulu (the

“City”) and one of its building inspectors, Defendant Troy K. Seguirant
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 2 of 46           PageID #:
                                   3103



(“Seguirant”), violated Plaintiff’s civil rights through their enforcement of various

municipal laws, which frustrated Plaintiff’s residential construction project.

Plaintiff also asserts various tort claims against the City; his contractor Defendant

AGT Construction, LLC (“AGT”); AGT’s owner, Defendant Greg Talboys

(“Talboys”); and his architect, Defendant James Schmit (“Schmit”). Seguirant and

the City (collectively, the “City Defendants”) each moved to dismiss the TAC.

ECF Nos. 205, 206. For the reasons discussed below, the Court GRANTS IN

PART AND DENIES IN PART the City Defendants’ motions to dismiss.

                              I.     BACKGROUND

A.    Facts1

      Plaintiff, a Japanese national, resides in the City and County of Honolulu

and owns waterfront real property located in Kaneohe (the “Property”). ECF No.

204 ¶¶ 8–9, 23. At the time Plaintiff purchased the Property in 2014, it contained a

“nonconforming structure” within the shoreline setback. See ECF No. 204 ¶¶ 23,

31–32; Hawai‘i Revised Statutes (“HRS”) § 205A-43. Plaintiff then hired Schmit

to design plans and obtain a building permit so that Plaintiff could repair and

renovate the Property in accordance with rules and regulations pertaining to

construction within the shoreline setback area. ECF No. 204 ¶ 26.



1
  The Court’s recitation of facts is based on the allegations in the TAC, which are
taken as true for purposes of the City Defendants’ motions to dismiss.
                                          2
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 3 of 46            PageID #:
                                   3104



      1.     The Permit and Inspections

      In November 2014, Schmit submitted a building permit application for an

“Addition and Alteration to existing Single Family Dwelling,” which required

approval from various sources, including the Building and Zoning divisions within

the City’s Department of Planning and Permitting (“DPP”). Id. ¶¶ 37, 39.

Following extensive review and “[i]terative feedback” between Schmit and DPP

officials, Schmit revised the plans and ultimately obtained a building permit from

DPP in October 2015. Id. ¶¶ 42–49. After obtaining the building permit, Plaintiff

began substantial work on the addition and alteration project (the “Project”),

beginning with demolition work in areas outside the shoreline setback in

November 2015. Id. ¶¶ 50–51.

      Seguirant inspected the Project at least nine times between December 2015

and May 4, 2016, which, according to Plaintiff’s contractors, was unusually

frequent as building inspectors might visit comparable projects only two or three

times. Id. ¶¶ 52, 54, 57. Seguirant did not raise any issues or concerns relating to

the scope or execution of the Project to Plaintiff, any of Plaintiff’s contractors and

subcontractors, or Schmit during any of these inspections. Id. ¶ 54. Plaintiff’s

contractors noticed Seguirant “approach and converse cordially with the next-door

neighbor” on multiple occasions. Id. ¶ 55. Plaintiff alleges that Seguirant owns

and operates a construction business while working as a building inspector for the


                                           3
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 4 of 46             PageID #:
                                   3105



City, which Plaintiff alleges is a conflict of interest given Seguirant’s role as a City

building inspector. Id. ¶¶ 13, 217.a.

      2.     The May 6, 2016 Unappealable Notice of Violation

      On May 6, 2016, Seguirant issued a Notice of Violation and Stop Work

Order on the Project (the “May 2016 NOV”). Id. ¶ 58. The May 2016 NOV

informed Plaintiff that a “new building permit is required for the removal of the

walls of the existing non-conforming structure and the construction of the new

walls within the shoreline setback area” and cited Plaintiff for the “reconstruction

of the existing nonconforming structure within the shoreline setback area.” Id.

¶ 63. The day he issued the May 2016 NOV, Seguirant informed Talboys that “a

Complaint had come in from a woman who had seen the construction Project while

kayaking in Kaneohe Bay” and that Talboys “better watch out, she’s super

knowledgeable.” Id. ¶¶ 59, 61 (internal quotation marks omitted). Plaintiff alleges

that Seguirant’s comment about the kayaker’s complaint was fabricated and

intended to distract Plaintiff from Seguirant’s misconduct that then began to

unfold. Id. ¶ 62.

      After receiving the May 2016 NOV, Plaintiff stopped work on the Project

and requested an appeal or hearing regarding the May 2016 NOV; and Plaintiff’s

representatives, including Schmit and Talboys, tried to convince various DPP

officials to rescind the May 2016 NOV in various written communications and in-


                                           4
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 5 of 46          PageID #:
                                   3106



person meetings. Id. ¶¶ 64–69. In response to Plaintiff’s request for an appeal,

DPP’s then-Acting Director George Atta informed Plaintiff that his request was

premature, as Notices of Violation are not appealable; only Notices of Order are.

Id. ¶ 71. Plaintiff then continued to exchange information and revised plans with

DPP officials, including its Director and Deputy Director. Id. ¶ 73.

      3.     The Challacombe Letter

      In October 2016, then-Acting DPP Director Art Challacombe issued a

written letter indicating that a revised proposal Schmit had sent him was consistent

with ordinances regarding nonconforming structures in the shoreline setback area

(the “Challacombe Letter”). Id. ¶ 74. The Challacombe Letter explained that the

revised proposal did not “increase the nonconformity and is less than 50 percent of

the replacement cost of the nonconforming structure,” and so complied with the

City’s ordinances regarding construction work within the shoreline setback area.

Id. The Challacombe Letter further authorized Plaintiff to submit a building permit

based on the revised plans. Id. Following receipt of the Challacombe Letter,

Plaintiff expended substantial resources and time to revise the Project’s plans and

submitted revised plans in December 2016. Id. ¶¶ 76–77.

      4.     The March 14, 2017 Appealable Notice of Order

      On February 2, 2017, while working in Plaintiff’s yard, Plaintiff’s

contractors overheard Seguirant tell the next-door neighbor, “‘I keep shutting them


                                         5
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 6 of 46            PageID #:
                                   3107



down but f--- [expletive] these Haoles[2] don’t listen, that’s why I try keep it

local.’” Id. ¶¶ 79–81.

      On March 14, 2017, Seguirant issued a Notice of Order (the “March 2017

NOO”) regarding the May 2016 NOV, which Plaintiff alleges contradicted the

Challacombe Letter. Id. ¶ 82. The March 2017 NOO stated that the “existing non-

conforming structure within the shoreline setback area was reconstructed, which is

not in accordance with the approved building permit” and that “a new building

permit is required for removing the walls of the existing non-conforming structure

and constructing new walls within the shoreline setback area.” ECF No. 204-10 at

1. Plaintiff believed that the Challacombe Letter voided the May 2016 NOV. ECF

No. 204 ¶ 83. Plaintiff initiated an appeal of the March 2017 NOO with the City’s

Board of Building Appeals (“BBA”). Id. ¶ 87.

      5.     The Amended Building Permit

      Despite the issuance of the March 2017 NOO, on March 29, 2017, DPP

issued an amended building permit (the “Amended Building Permit”) for the

Project that was consistent with the Challacombe Letter. Id. ¶ 84. Various DPP




2
  Plaintiff explains that while the term “Haole” means “foreign” or “foreigner” in
Hawaiian, the term is used in the modern-day vernacular to refer to Caucasians,
both descriptively and derisively. ECF No. 204 ¶ 120 n.7 (citing Kaulia v. Cnty. of
Maui, Dep’t of Pub. Works & Waste Mgmt, 504 F. Supp. 2d 969, 975 n.9 (D. Haw.
2007)) (other citation omitted).
                                           6
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 7 of 46            PageID #:
                                   3108



officials further verbally assured Plaintiff’s representatives that the Project could

proceed, so Plaintiff recommenced work on the Project. See id. ¶ 86.

      6.     The April 7, 2017 Unappealable Notice of Violation

      On April 7, 2017, Seguirant issued a further Notice of Violation and Stop

Work Order (the “April 2017 NOV”). Id. ¶ 88. The April 2017 NOV

“concern[ed] the same alleged issues pertaining to the Project’s scope of work in

the setback,” but in fact covered additional violations as well. Id.; ECF No. 204-

12. The April 2017 NOV stated that the information supplied to obtain the

Amended Building Permit was inaccurate in violation of Revised Ordinances of

Honolulu (“ROH”) § 18-5.3(b); that the existing nonconforming structure was

removed and a new structure had been built in its place in violation of ROH § 23-

1.6; that the building permit was issued prior to Plaintiff obtaining a special

management area use permit in violation of ROH § 18-5.3(b); that a new portion of

the structure had been built in the shoreline setback area without a shoreline

setback variance in violation of ROH § 23-1.5; and that a structure was built in the

special management area prior to Plaintiff obtaining a special management area use

permit in violation of ROH § 25-6.1. ECF No. 204-12. Plaintiff stopped work on

the Project again and continued to challenge the May 2016 NOV, the March 2017

NOO, and the April 2017 NOV, but the various City officials “went silent, ceasing




                                           7
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 8 of 46            PageID #:
                                   3109



communications with Plaintiff’s representatives as to the status of the Project.”

ECF No. 204 ¶¶ 90–92.

      7.     The BBA Hearing and Order

      On November 3, 2017, the BBA held a hearing on Plaintiff’s appeal of the

March 2017 NOO, attended by Seguirant and his supervisor. Id. ¶¶ 87, 99. The

BBA ruled on Plaintiff’s appeal in its Findings of Fact, Conclusions of Law, and

Decision and Order (“the BBA Order”), which was issued sometime in 2018.3 See

id. ¶ 103–04. While Plaintiff describes the BBA Order in vague terms and

declined to attach it to the TAC despite attaching numerous other documents, it is

apparent from the face of the TAC that Plaintiff did not prevail before the BBA.

See id. ¶¶ 138–41 (alleging that Plaintiff’s inability to appeal the BBA Order

deprived Plaintiff of his vested rights under the Amended Building Permit).

      Plaintiff alleges that five months after the hearing he still had not received

the BBA Order, but learned through discovery that it was sent to outdated

addresses for Schmit and Plaintiff’s prior counsel. Id. ¶¶ 101, 103–06. Plaintiff

alleges that it was the City’s fault that the BBA Order was mailed to the wrong

addresses, as Schmit’s mailing was returned as undeliverable and Plaintiff’s prior

counsel had repeatedly notified DPP of his new address through his pleadings. Id.


3
  The BBA Order says it was entered on the “19th day of 2018, 2018.” ECF No.
204 ¶ 104.

                                          8
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 9 of 46          PageID #:
                                   3110



¶ 105, 106, 133, 135. Plaintiff further alleges that the Stop Work Order contained

in the April 2017 NOV is effectively non-appealable because it was not followed

by a Notice of Order. Id. ¶ 102.

        The BBA found that “Seguirant issued the [May 2016] NOV based on his

observations of the Property and determined that the entire structure was

demolished which exceeded the scope of work of the Building Permit,” that

Seguirant’s supervisor “confirmed the actual, physical building was removed,” and

that the “new structure included new framing and structural columns, new cement

pads, and was a new building.” ECF No. 179 at 9–10.4 The BBA acknowledged

the Challacombe Letter’s approval of the “revised plan,” id. at 10, but ultimately

upheld Seguirant’s March 2017 NOO because Schmit5 “demolished and removed




4
  The City Defendants, despite relying on the BBA Order, did not attach it to their
motions. See generally ECF Nos. 205, 206. The Court, however, already
reviewed the BBA Order in connection with its Order Granting in Part and
Denying in Part Defendant Troy K. Seguirant’s Motion to Dismiss Plaintiff’s
Second Amended Complaint; Granting in Part and Denying in Part Defendant City
and County of Honolulu’s Motion to Dismiss Plaintiff’s Second Amended
Complaint; and Denying as Moot Plaintiff’s Motion for Partial Summary Judgment
(the “January 6 Order”) and ruled that it must give preclusive effect to the BBA’s
ruling that the Project violated municipal law, notwithstanding the contents of the
Challacombe Letter, under the doctrine of issue preclusion. ECF No. 179 at 8–10,
42–46.
5
    Schmit was the named petitioner in the BBA appeal. See ECF No. 121-3 at 1.

                                         9
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 10 of 46            PageID #:
                                    3111



 the existing structure and did not construct the new building in the shoreline

 setback area according to the approved plans[.]” Id. at 20.

        Plaintiff did not appeal the BBA Order to the state circuit court within the

 thirty-day appeal period outlined in HRS § 91-14(b). ECF No. 204 ¶ 197.

 B.     Procedural History

        Plaintiff commenced this action on May 3, 2018 and filed the TAC on

 February 5, 2021, asserting the following claims: Count One – 42 U.S.C. § 1981

 (Fourteenth Amendment – Procedural Due Process and Equal Protection) (against

 the City and Seguirant); Count Two – 42 U.S.C. §1983 (Fourteenth Amendment

 violations including procedural due process, equal protection, ratification, and

 inaction or delay (against the City and Seguirant);6 Count Four7 –

 negligence/negligent retention, negligent hiring,8 and/or supervision (against the

 City); Count Five – negligence (against Talboys and Schmit); and Count Six –



 6
   The Court cannot comprehend why Plaintiff asserted his procedural due process
 and equal protection claims in two separate counts or why Plaintiff included his
 procedural due process and equal protection claims as subparts of his Section 1981
 claim (Count One), while only making passing references to the elements of a
 Section 1981 claim within the Equal Protection subpart.
 7
     The TAC has no Count Three.
 8
   At the parties’ Local Rule 7.8 conference, Plaintiff’s counsel represented that it
 was not pursuing a claim for negligent hiring and had inadvertently included it in
 the TAC. ECF No. 209 at 2.

                                           10
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 11 of 46              PageID #:
                                    3112



 Unfair or Deceptive Acts or Practices – UDAP (against Talboys and Schmit). Id.

 at 29–55. Plaintiff prays for declaratory relief, injunctive relief, monetary

 damages, punitive damages, treble damages, costs of suit, and attorneys’ fees. Id.

 at 55–57.

        The City and Seguirant each filed motions to dismiss on February 19, 2021.

 ECF Nos. 205 (the City’s Motion), 206 (Seguirant’s Motion). Plaintiff filed his

 oppositions to both motions on March 19, 2021.9 ECF Nos. 217, 218. The City

 Defendants filed their reply memoranda on March 25, 2021. ECF Nos. 220, 221.

 Oral argument was presented at a motions hearing on April 23, 2021. ECF No.

 225.

                             II.   LEGAL STANDARD

        Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) authorizes dismissal of a

 complaint that fails “to state a claim upon which relief can be granted.” Fed. R.

 Civ. P. 12(b)(6). On a Rule 12(b)(6) motion to dismiss, “the court accepts the facts

 alleged in the complaint as true,” and “[d]ismissal can be based on the lack of a

 cognizable legal theory or the absence of sufficient facts alleged.” UMG

 Recordings, Inc. v. Shelter Capital Partners LLC, 718 F.3d 1006, 1014 (9th Cir.

 2013) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.



 9
  Plaintiff filed an amended memorandum in opposition to Seguirant’s Motion on
 April 5, 2021. ECF No. 223.
                                           11
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 12 of 46                PageID #:
                                    3113



 1988)) (alteration in original). However, conclusory allegations of law,

 unwarranted deductions of fact, and unreasonable inferences are insufficient to

 defeat a motion to dismiss. See Sprewell v. Golden State Warriors, 266 F.3d 979,

 988 (9th Cir. 2001); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd.

 of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (citation omitted).

 Furthermore, the court need not accept as true allegations that contradict matters

 properly subject to judicial notice. See Sprewell, 266 F.3d at 988.

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

 556). The tenet that the court must accept as true all the allegations contained in

 the complaint does not apply to legal conclusions. See id. As such, “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). “[W]here the

 well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

 is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)) (some alterations


                                             12
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 13 of 46             PageID #:
                                    3114



 in original). If dismissal is ordered, the plaintiff should be granted leave to amend

 unless it is clear that the claims could not be saved by amendment. See Swartz v.

 KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007) (citation omitted).

                                  III.   DISCUSSION

 A.    42 U.S.C. § 1981 (Count One)

       Plaintiff alleges that the City and Seguirant violated 42 U.S.C. § 1981 in the

 caption of Count One, but each of the subheadings in Count One refer to portions

 of Plaintiff’s constitutional claims, i.e., procedural due process and equal

 protection. ECF No. 204 at 29–37. Nonetheless, Plaintiff includes allegations

 relating to the City Defendants’ interference with Plaintiff’s contracts under the

 Equal Protection subheading, which appears to be the basis of Plaintiff’s Section

 1981 claims. See id. at 31–33.

       Section 1981 was “meant, by its broad terms, to proscribe discrimination in

 the making or enforcement of contracts against, or in favor of, any race.” Gratz v.

 Bollinger, 539 U.S. 244, 276 n.23 (2003) (internal quotation marks and citation

 omitted). “‘Race’ is interpreted broadly to mean classes of persons identifiable

 because of their ancestry or ethnic characteristics.” Gathenji v. Autozoners, LLC,

 703 F. Supp. 2d 1017, 1029 (E.D. Cal. 2010) (quoting Saint Francis Coll. v. Al-

 Khazraji, 481 U.S. 604, 612–13 (1987)). The Supreme Court has explained that

 Section 1981 is “intended to protect from discrimination identifiable classes of


                                           13
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 14 of 46               PageID #:
                                    3115



 persons who are subjected to intentional discrimination solely because of their

 ancestry or ethnic characteristics.” Saint Francis Coll., 481 U.S. at 613. In order

 to state a claim under Section 1981, it is essential that the plaintiff “initially

 identify an impaired contractual relationship . . . under which the plaintiff has

 rights.” Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 476 (2006) (internal

 quotation marks, citation, and footnote omitted).

         Because Section 1981 claims typically arise in employment discrimination

 cases, the Court must evaluate such claims using the first three elements of the

 McDonnell Douglas10 test used in Title VII discrimination cases even though the

 claims here do not involve an employment relationship. See Lindsey v. SLT L.A.,

 LLC, 447 F.3d 1138, 1145 (9th Cir. 2006). Accordingly, Plaintiff must plead that

 he (1) is a member of a protected class, (2) attempted to contract for certain

 services, and (3) was denied the right to contract for those services. See id.

         In Lindsey, the Ninth Circuit explained that there was a circuit split as to

 whether a fourth element applies to Section 1981 claims that arise outside the

 employment context, which “requires that . . . services remained available to

 similarly-situated individuals who were not members of the plaintiff’s protected

 class,” but declined to decide the issue. Id. Following Lindsey, the majority of

 courts within the Ninth Circuit apply this fourth element. See York v. JPMorgan


 10
      McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                             14
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 15 of 46             PageID #:
                                    3116



 Chase Bank, Nat’l Ass’n, No. CV-18-04039-PHX-SPL, 2019 WL 3802535, at *2

 n.4 (D. Ariz. Aug. 13, 2019) (explaining that “the greater weight of Ninth Circuit

 authority” supports the use of the fourth element (collecting cases)).

       Nonetheless, the Court is persuaded by the court’s reasoning in Makhzoomi

 v. Southwest Airlines Co., 419 F. Supp. 3d 1136 (N.D. Cal. 2019), in which an

 Iraqi plaintiff alleged that an airline removed him from a flight for speaking Arabic

 in violation of Section 1981 after another passenger reported to airline employees

 that she heard him express, while he spoke on a cell phone, what she perceived to

 be threatening statements. See id. at 1147. The court declined to apply the fourth

 element, explaining that “in the context of the denial of services by a commercial

 establishment, ‘the task of producing similarly situated persons outside the

 protected group is much more difficult,’ given the itinerant nature of the clientele.”

 Id. at 1149 (citation omitted). The court explained that requiring the plaintiff to

 compare his treatment with the treatment of other “passengers who were reported

 to have been overheard on the airplane making potentially threatening comments”

 was an “overly narrow comparison [that] would completely foreclose [the

 plaintiff]’s discrimination claim,” which reveals the drawbacks of the fourth

 element in cases arising outside of the employment context. Id. (internal quotation

 marks and citation omitted). Instead, the court followed Christian v. Wal-Mart




                                           15
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 16 of 46               PageID #:
                                    3117



 Stores, Inc., 252 F.3d 862 (6th Cir. 2001), in clarifying the third element as

 follows:

              “(3) plaintiff was denied the right to enter into or enjoy the
              benefits or privileges of the contractual relationship in that (a)
              plaintiff was deprived of services while similarly situated
              persons outside the protected class were not and/or (b) plaintiff
              received services in a markedly hostile manner and in a manner
              which a reasonable person would find objectively
              discriminatory.”

 Makhzoomi, 419 F. Supp. 3d 1136 (quoting Christian, 252 F.3d at 872).

       The facts here are analogous to Makhzoomi. Just as the Makhzoomi court

 found it unreasonable to require the plaintiff to compare his treatment with a group

 passengers that did not appear to exist, forcing Plaintiff to compare his treatment

 with Seguirant’s treatment of other homeowners who were engaged in construction

 in violation of municipal ordinances would be “overly narrow” as Plaintiff is not

 well positioned to be aware of Seguirant’s conduct each time he inspects a non-

 compliant project (each of which may vary in the nature of their non-compliance).

 Id. at 1149.11




 11
    In light of the Court’s conclusion that it must give preclusive effect to the
 BBA’s determination that the Project violated municipal law, see supra n.4, other
 homeowners engaging in lawful residential construction were not similarly situated
 to Plaintiff as a building inspector would naturally treat a homeowner who was in
 compliance with municipal law differently than one who was not.

                                          16
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 17 of 46              PageID #:
                                    3118



       In contrast, the Ninth Circuit held in Lindsey that there was a genuine issue

 of material fact as to the fourth element — whether the plaintiff, a company that

 presents fashion shows largely staffed and attended by African-Americans, was

 provided inadequate accommodations for contracted expectations such as a room

 for up to 550 guests, when it was denied the use of a hotel’s grand ballroom, while

 a bar mitzvah party was granted use of the grand ballroom despite having a smaller

 number of attendees. See Lindsey, 447 F.3d at 1142–43, 1147. Unlike the plaintiff

 in Lindsey, Plaintiff was not in a position to identify Seguirant’s treatment of those

 similarly situated to him.

       1.     Prima Facie Section 1981 Claim against Seguirant

       While the bulk of Count One focuses on Plaintiff’s constitutional claims

 (some of which are repeated in Count Two), the Court concludes that the TAC

 contains sufficient factual allegations to state a Section 1981 claim against

 Seguirant. Plaintiff alleges that he contracted with a general contractor and

 architect, both of whom are “Haole,” and that Seguirant interfered with Plaintiff’s

 right to contract with them due to racial animus against “Haoles.” See ECF No.

 204 ¶¶ 120–27. The Court disagrees with Seguirant that Plaintiff failed to

 plausibly allege how Seguirant impaired Plaintiff’s contractual rights. ECF No.

 206-1 at 11–12. While Count One is certainly disorganized, the Court understands

 Plaintiff’s argument to be that Seguirant, motived by racial animus, tried to prevent


                                           17
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 18 of 46             PageID #:
                                    3119



 the Project from proceeding by engaging in multiple inspections and issuing

 multiple violations. Plaintiff has further pleaded allegations that satisfy the relaxed

 standard in Christian that Makhzoomi adopted: Plaintiff received hostile treatment

 that a reasonable person would find objectively discriminatory when Seguirant

 made the “Haoles” comment referenced in the TAC. See Makhzoomi, 419 F. Supp.

 3d at 1149; ECF No. 204 ¶ 81.

       Further, Plaintiff may maintain a Section 1981 claim against Seguirant even

 if Seguirant was discriminating only against Plaintiff’s “Haole” contractor and

 architect, and not Plaintiff, a Japanese national. See McDonald v. Santa Fe Trail

 Transp. Co., 427 U.S. 273, 286–87 (1976) (“[Section] 1981 is applicable to racial

 discrimination in private employment against white persons.”); Maynard v. City of

 San Jose, 37 F.3d 1396, 1403 (9th Cir. 1994) (holding that a white plaintiff has

 standing to assert racial discrimination claims under Section 1983 relating to

 discrimination against non-white groups where such discrimination resulted in

 injuries that were personal to the plaintiff and the plaintiff was the “only effective

 plaintiff who can bring [the] suit” (citing cases involving Section 1981 claims)).

       2.     Qualified Immunity

       Seguirant argues that he is entitled to qualified immunity on Plaintiff’s

 Section 1981 claim because of a circuit split as to whether Section 1981 provides a

 remedy against government officials and because whether to apply the fourth


                                           18
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 19 of 46            PageID #:
                                    3120



 element described in Lindsey is not settled law within the Ninth Circuit. ECF No.

 206-1 at 9–10. Qualified immunity protects government officials from suit in their

 individual capacity so long as “their conduct does not violate clearly established

 statutory or constitutional rights of which a reasonable person would have known.”

 Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (citations and footnote omitted).

       The existence of a circuit split regarding the viability of a claim does not

 entitle a government official to qualified immunity where the claim is recognized

 in the circuit in which the action is maintained. See Boyd v. Benton County, 374

 F.3d 773, 781 (9th Cir. 2004) (“If the right is clearly established by decisional

 authority of the Supreme Court or this Circuit, our inquiry should come to an

 end.”). Thus, the fact that other circuits may not recognize a claim under Section

 1981 against government officials does not entitle Seguirant to qualified immunity.

       Moreover, Plaintiff’s Section 1981 claim against Seguirant may proceed

 even though Lindsey left open the question as to whether the fourth element of

 McDonnell Douglas applies outside the employment context. Indeed, “[t]he

 constitutional right to be free from such invidious discrimination [racial or ethnic

 animus] is so well established and so essential to the preservation of our

 constitutional order that all public officials must be charged with knowledge of it.”

 Williams v. Alhambra Sch. Dist. No. 68, 234 F. Supp. 3d 971, 978–79 (D. Ariz.

 2017) (quoting Flores v. Pierce, 617 F.2d 1386, 1392 (9th Cir. 1980)).


                                           19
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 20 of 46             PageID #:
                                    3121



       3.      But-for Causation

       Seguirant argues that Plaintiff’s Section 1981 claim fails because Plaintiff

 did not allege but-for causation, and that Plaintiff would be unable to allege but-for

 causation without impeaching the BBA Order, which affirmed the violations

 Seguirant issued. ECF No. 206-1 at 10–11. The Supreme Court recently ruled that

 a Section 1981 plaintiff must prove but-for causation by showing that “but for the

 defendant’s unlawful conduct, [the plaintiff’s] alleged injury would not have

 occurred.” Comcast Corp. v. Nat’l Ass’n of Afr. Am.-Owned Media, 140 S. Ct.

 1009, 1014 (2020).

       The Court disagrees with Seguirant that the BBA Order prevents Plaintiff

 from establishing causation. It may be the case that the Project violated the City’s

 ordinances and that Seguirant discriminated against Plaintiff in enforcing those

 ordinances because of racial animus. Thus, taking all the allegations in the TAC as

 true, it is possible that Seguirant would not have enforced the City’s ordinances in

 the precise manner that he did if Plaintiff’s contractor and architect were of a

 different race.

       4.     Municipal Custom or Policy

       The City argues that Plaintiff’s Section 1981 claim against the City fails

 because Plaintiff failed to allege that Plaintiff suffered a Section 1981 violation

 because of a municipal custom or policy. ECF No. 205-1 at 8–9. For the City to


                                           20
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 21 of 46              PageID #:
                                    3122



 be liable under Section 1981, Plaintiff must also “show that the violation of his

 ‘right to make contracts’ protected by § 1981 was caused by a custom or policy

 within the meaning of Monell[12] and subsequent cases.” Jett v. Dallas Indep. Sch.

 Dist., 491 U.S. 701, 735–36 (1989).

       Plaintiff argues that the TAC contains sufficient allegations regarding a

 municipal policy or custom because he alleged that the City failed to implement

 non-discrimination or cultural sensitivity training and failed to implement a proper

 conflict of interest policy or conflict-check for its building inspectors. ECF No.

 217 at 9. In other words, Plaintiff’s theory is not that the City had a custom or

 policy of discriminating against “Haoles,” but that Seguirant was able to engage in

 such discrimination because the City failed to train him properly.

       “To impose liability on a municipal employer for failure to adequately train

 its employees, a plaintiff must prove that the government’s omission amounted to

 ‘deliberate indifference’ to the right at issue[.]” Raines v. Seattle Sch. Dist. No. 1,

 No. C09-203 TSZ, 2013 WL 221630, at *2 (W.D. Wash. Jan. 18, 2013) (citing

 Clouthier v. County of Contra Costa, 591 F.3d 1232, 1249 (9th Cir. 2010)). In


 12
    In Monell, the Court held that “a local government may not be sued under §
 1983 for an injury inflicted solely by its employees or agents.” Monell v. Dep’t of
 Soc. Servs., 436 U.S. 658, 694 (1978). “Instead, it is when execution of a
 government’s policy or custom, whether made by its lawmakers or by those whose
 edicts or acts may fairly be said to represent official policy, inflicts the injury that
 the government as an entity is responsible under § 1983.” Id.

                                            21
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 22 of 46            PageID #:
                                    3123



 Clouthier, the Ninth Circuit explained that this standard is satisfied “[o]nly where a

 failure to train reflects a deliberate or conscious choice by a municipality” in order

 to avoid “diluting the requirement that a local government can be held liable only

 for an action or inaction that amounts to an official policy[.]” Clouthier, 591 F.3d

 at 1250 (quoting City of Canton v. Harris, 489 U.S. 378, 389 (1989)) (internal

 quotation marks omitted). Even if the City failed to provide Seguirant with non-

 discrimination or diversity training, nothing in the TAC indicates that the City

 evinced “deliberate indifference” toward racial discrimination. Furthermore,

 nothing in the TAC suggests that such training would have prevented Seguirant

 from engaging in discrimination. See Lee v. City of Los Angeles, 250 F.3d 668,

 681 (9th Cir. 2001) (“[T]he identified deficiency in a local governmental entity’s

 training program must be closely related to the ultimate injury.” (internal quotation

 marks, brackets, and citation omitted)).

       The Court also rejects Plaintiff’s argument regarding the conflict of interest

 policy because there is no apparent connection between the City’s lack of a conflict

 of interest policy, which may have prevented Seguirant from inspecting homes in

 the same market that he services as a general contractor, and Seguirant’s racial

 animus against “Haoles.”

       Because the Court concludes that Plaintiff failed to allege that his right to

 make and enforce contracts under Section 1981 was caused by a municipal policy


                                            22
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 23 of 46            PageID #:
                                    3124



 or custom, the Court need not reach the remainder of the City’s arguments

 regarding Plaintiff’s Section 1981 claim.

       The Court dismissed Plaintiff’s Section 1981 claim against the City in its

 January 6 Order because Plaintiff failed to allege that the Section 1981 violation

 occurred pursuant to a municipal policy or custom. ECF No. 179 at 17. Despite

 another opportunity to sufficiently allege such violation, Plaintiff did not do so in

 the TAC. The Court thus concludes that further amendment of the Section 1981

 claim as to the City would be futile. See Chodos v. W. Publ’g Co., 292 F.3d 992,

 1003 (9th Cir. 2002) (explaining that a district court’s discretion to deny leave to

 amend a complaint is particularly broad where a plaintiff has had prior

 opportunities to amend).

       Regarding Plaintiff’s Section 1981 claims, the Court DENIES Seguirant’s

 motion and GRANTS the City’s Motion. Plaintiff’s Section 1981 claim against the

 City is DISMISSED WITH PREJUDICE.

 B.    42 U.S.C. § 1983: Procedural Due Process (Counts One and Two)

       In Counts One and Two, Plaintiff alleges that the City Defendants are each

 liable under Section 1983 for violating Plaintiff’s procedural due process rights

 under the Fourteenth Amendment. Specifically, Plaintiff alleges that he was not

 afforded procedural due process in the course of the BBA proceedings as the BBA

 failed to render a decision within a reasonable amount of time and because the


                                           23
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 24 of 46                PageID #:
                                    3125



 BBA transmitted the BBA Order to the wrong address, thereby preventing Plaintiff

 from commencing an agency appeal in state court. See ECF No. 204 at 38–42.

       “To obtain relief on a procedural due process claim, the plaintiff must

 establish the existence of ‘(1) a liberty or property interest protected by the

 Constitution; (2) a deprivation of the interest by the government; [and] (3) lack of

 process.’” Shanks v. Dressel, 540 F.3d 1082, 1090 (9th Cir. 2008) (alterations in

 original) (citation omitted). At its core, procedural due process requires notice and

 an opportunity to be heard. See Mathews v. Eldridge, 424 U.S. 319, 333 (1976).

       1.     Deprivation of a Property Interest Protected by the Constitution

       The City argues that Plaintiff cannot state a procedural due process claim

 because Plaintiff failed to allege a liberty or property interest protected by the

 Constitution, arguing that there is no constitutional right to build a home in

 violation of municipal law and that the BBA’s conclusion that the Project did

 indeed violate such law is subject to issue preclusion. ECF No. 205-1 at 11–13.

       Plaintiff, however, does not argue that the outcome of the BBA proceeding,

 namely the BBA’s conclusion that the Project could not proceed without

 modification, was a due process violation; instead, Plaintiff alleges that the process

 itself was procedurally defective. If the Court were to accept the City’s argument

 that Plaintiff’s failure on the merits before the BBA doomed any procedural due




                                           24
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 25 of 46              PageID #:
                                    3126



 process claim, that would mean that the government need not ensure due process

 so long as it is correct on the merits, which offends basic notions of due process.13

       The Ninth Circuit has in the context of a substantive due process claim

 “recognized a constitutionally ‘protected property interest’ in a landowner’s right

 to ‘devote [his] land to any legitimate use.’” Squaw Valley Dev. Co. v. Goldberg,

 375 F.3d 936, 949 (9th Cir. 2004), (quoting Harris v. County of Riverside, 904

 F.2d 497, 503 (9th Cir. 1990)) (brackets in original) (some internal quotation

 marks omitted), overruled on other grounds by Lingle v. Chevron U.S.A. Inc., 544

 U.S. 528 (2005); see also Jensen v. County of Sonoma, No. C-08-3440 JCS, 2010

 WL 2330384, at *13 (N.D. Cal. June 4, 2010), aff’d, 444 F. App’x 156 (9th Cir.

 2011) (explaining that for purposes of a procedural due process claim, “the right to

 the use and enjoyment of one’s property—is a well-established constitutional

 property right”). The Ninth Circuit has further held that while “procedural

 requirements ordinarily do not transform a unilateral expectation into a protected

 property interest, such an interest is created ‘if the procedural requirements are

 intended to be a significant substantive restriction on . . . [the administrative

 agency’s] decision making.’” Wedges/Ledges of Cal., Inc. v. City of Phoenix, 24



 13
    At the hearing, the City Defendants’ counsel stated that there can be no due
 process violation where the government is correct on the merits. The notion that
 only parties who are correct on the merits are entitled to due process flies in the
 face of basic constitutional jurisprudence and is wholly unsupported by caselaw.
                                            25
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 26 of 46             PageID #:
                                    3127



 F.3d 56, 62 (9th Cir. 1994) (quoting Goodisman v. Lytle, 724 F.2d 818, 820 (9th

 Cir. 1984)) (ellipsis in original) (some internal quotation marks omitted).

       Plaintiff alleged that “Plaintiff’s normal avenue to challenge DPP’s adverse

 decision was to present an appeal to the BBA, followed by an agency appeal to the

 state circuit court.” ECF No. 204 ¶ 168. Thus, at least at this stage of the

 proceeding, the Court concludes that Plaintiff’s right to appellate review before the

 BBA was a “significant substantive restriction” on DPP’s ability to enforce the

 City’s ordinances by preventing landowners from proceeding with construction.

 Plaintiff had a constitutionally protected property interest when he appeared before

 the BBA to challenge the March 2017 NOO and was ultimately deprived of this

 interest when the BBA affirmed the order. Even if this deprivation was proper,

 Plaintiff was nonetheless entitled to due process.

       2.     Lack of Process

       As explained above, Plaintiff argues that there was a lack of process when

 the BBA failed to issue the BBA Order within a reasonable amount of time and

 when it transmitted the BBA Order to the wrong address. ECF No. 217 at 14–15.

        Plaintiff alleges that the BBA’s proceedings were subject to the Hawai‘i

 Administrative Procedure Act, which in turn required that the BBA render its

 decision within a reasonable amount of time. ECF No. 204 ¶¶ 167, 170. Plaintiff

 relies on HRS § 93-13.5, which requires that “an agency . . . adopt rules that


                                          26
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 27 of 46             PageID #:
                                    3128



 specify a maximum time period to grant or deny a business or development-related

 permit, license, or approval; provided that the application is not subject to state

 administered permit programs delegated, authorized, or approved under federal

 law.” HRS § 91-13.5. Further,

              For purposes of this section, “application for a business or
              development-related permit, license, or approval” means any
              state or county application, petition, permit, license, certificate,
              or any other form of a request for approval required by law to be
              obtained prior to the formation, operation, or expansion of a
              commercial or industrial enterprise, or for any permit, license,
              certificate, or any form of approval required under sections 46-4,
              46-4.2, 46-4.5, 46-5, and chapters 183C, 205, 205A, 340A,
              340B, 340E, 340F, 342B, 342C, 342D, 342E, 342F, 342G, 342H,
              342I, 342J, 342L, and 342P.[14]

 HRS § 91-13.5(g). Plaintiff therefore did not submit an “application for a business

 or development-related permit, license, or approval” subject to HRS § 91-13.5 to



 14
    The sections referenced relate to county zoning (HRS § 46-4); nonsignificant
 zoning changes (HRS § 46-4.2); ordinances establishing historical, cultural, and
 scenic districts (HRS § 46-4.5); planning and traffic commissions (HRS § 46-5);
 the state land use conservation district (HRS chapter 183C); the Land Use
 Commission (HRS chapter 205); coastal zone management (HRS chapter 205A);
 solid waste (HRS chapter 340A); wastewater treatment personnel (HRS chapter
 340B); safe drinking water (HRS chapter 340E); Hawaii law for mandatory
 certification of public water system operators (HRS chapter 340F); air pollution
 control (HRS chapter 342B); ozone layer protection (HRS chapter 342C); water
 pollution (HRS chapter 342D); nonpoint source pollution management and control
 (HRS chapter 342E); noise pollution (HRS chapter 342F); integrated solid waste
 management (HRS chapter 342G); solid waste pollution (HRS chapter 342H);
 special wastes recycling (HRS chapter 342I); hazardous waste (HRS chapter 342J);
 underground storage tanks (HRS chapter 342L); and asbestos and lead (HRS
 chapter 342P).
                                           27
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 28 of 46             PageID #:
                                    3129



 the BBA. Instead, Plaintiff appealed an adverse order from DPP preventing

 Plaintiff from continuing work on an existing building permit. The Court therefore

 concludes that even if an agency’s violation of HRS § 91-13.5 constituted a lack of

 process for the purposes of a procedural due process claim, the BBA’s handling of

 Plaintiff’s appeal was not subject to this statute.

       Plaintiff also alleges, however, that Plaintiff’s prior counsel notified the

 BBA of a change in address several times; that the BBA Order was transmitted to

 Schmit’s prior address and was returned as undeliverable; that he was unable to

 commence an agency appeal of the BBA Order because he did not receive notice

 of the BBA Order within the 30-day appeal window; and that the City is therefore

 at fault for Plaintiff’s inability to commence an agency appeal. ECF No. 204

 ¶¶ 154–63. The Court concludes that Plaintiff sufficiently alleged a lack of process

 by including factual allegations showing that the City made errors relating to the

 transmittal of the BBA Order that prevented Plaintiff from commencing an agency

 appeal relating to the BBA Order.

       The City argues that there was no lack of process because there is no

 constitutional right to an appeal, relying on Jones v. Barnes, 463 U.S. 745 (1983),

 and because Plaintiff received ample process before the BBA. ECF No. 205-1 at

 13. In Jones, the Court ruled that although states must provide counsel for indigent

 criminal defendants where appeals may be made as a matter of right despite the


                                            28
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 29 of 46             PageID #:
                                    3130



 lack of a constitutional right to appeal, counsel for such defendants have no duty to

 raise every colorable claim suggested by their clients. See Jones, 463 U.S. at 750–

 51, 754. The Court is not convinced that Jones or the lack of a constitutional right

 to an appeal forecloses Plaintiff’s procedural due process claim. Plaintiff does not

 argue that he was not denied due process because there was no procedure for

 appellate review. Rather, Plaintiff contends that he was denied the right to

 commence an agency appeal that was available under HRS § 91-14(b). ECF No.

 204 ¶ 161. Insofar as Plaintiff had a statutory right to commence an agency appeal

 of the BBA Order, the City’s errors that prevented Plaintiff from seeking a timely

 appeal constitutes a lack of process. And the fact that Plaintiff received some

 process before the BBA does not mean that he was not entitled to any further

 process.15


 15
      The City argues that the Court already ruled that Plaintiff was afforded process,
 relying on the Court’s statement in the January 6 Order that it is “unclear ‘how
 Plaintiff can assert that the City did not afford him process with respect to the
 deprivation at issue, i.e., the City’s refusal to allow the Project to proceed when his
 architect—represented by counsel—participated in a contested case hearing before
 the BBA, and the BBA Order was appealable.’” ECF No. 205-1 at 15 (quoting
 ECF No. 179 at 21)). In Plaintiff’s Second Amended Complaint (“SAC”),
 however, Plaintiff did not argue that he was deprived of process when he was
 unable to appeal the BBA Order, instead arguing that the City committed due
 process violations when it “rel[ied] on unwritten rules that contradict the published
 . . . ‘50 percent rule’ . . . and (2) fail[ed] to have DPP follow the April 2017 NOV
 with a Notice of Order.” ECF No. 179 at 19 (citing ECF No. 79 ¶¶ 145–48).
 Plaintiff thus failed to allege a procedural due process violation in the SAC, but
 cured that deficiency in the TAC.

                                           29
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 30 of 46              PageID #:
                                    3131



        The City argues that Plaintiff failed to allege that the City was actually

 responsible for the BBA’s transmittal of the BBA Order to the wrong address, as

 Plaintiff only alleged that his prior counsel updated his address with DPP, not the

 BBA, and that the Court should not accept Plaintiff’s legal conclusion that the City

 was at fault for this error. ECF No. 205-1 at 16. But at this stage, the Court must

 infer all facts in favor of Plaintiff and so the Court concludes that Plaintiff alleged

 sufficient facts to support his assertion that the City was at fault, namely that

 Plaintiff had notified DPP of the change in address and that the BBA had notice

 that the BBA Order had been returned as undeliverable.16 ECF No. 204 ¶¶ 156,

 158.

        The City argues that Plaintiff was not denied a lack of process because he

 still could have filed an untimely agency appeal and relied on the doctrine of

 equitable estoppel or changed course with respect to the Project in order to proceed

 in a manner allowed by DPP. ECF No. 205-1 at 14–16. While Plaintiff may

 certainly have had these options, Plaintiff nonetheless could not commence a


 16
    At the hearing, the City Defendants’ counsel conceded that accepting all facts in
 the TAC as true and making each inference in favor of Plaintiff, the TAC
 contained allegations sufficient to show that the City was at fault for the error in
 the transmittal of the BBA Order. Indeed, although not specifically discussed by
 either party, Jones v. Flowers, 547 U.S. 220 (2006), suggests that if the
 government has knowledge that notice has been returned as undeliverable, due
 process requires that additional available reasonable steps be taken to provide
 notice, even if there is a statutory requirement on the party to receive notice to
 update his mailing address and he fails to do so.
                                            30
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 31 of 46             PageID #:
                                    3132



 timely agency appeal, which he was entitled by statute to do. The availability of

 alternative courses of action do not obviate the fact that Plaintiff has sufficiently

 alleged that he received a lack of process.

       Finally, the City argues that Plaintiff’s procedural due process claim fails

 because Plaintiff failed to allege a cognizable injury that resulted from the lack of

 process. Id. at 14. The Court disagrees. Plaintiff has alleged that he was unable to

 commence an agency appeal because of the City’s failure to transmit the BBA

 Order to the correct address. Even if an agency appeal would not have changed the

 ultimate outcome, a denial of procedural due process “can lead to the award of

 nominal damages, even where substantive injury cannot be proved.” Weinberg v.

 Whatcom County, 241 F.3d 746, 752 (9th Cir. 2001). The availability of nominal

 damages means that Plaintiff need not prove actual damages in order to have a

 viable procedural due process claim. See id.

       The Court therefore concludes that the TAC adequately states a procedural

 due process claim against the City.

       3.     Plaintiff’s Procedural Due Process Claim against Seguirant

       Despite the fact that Plaintiff’s procedural due process claim relates to the

 BBA’s handling of the BBA Order, Plaintiff argues that Seguirant is also liable

 because “Seguirant’s unreasonable and irrational conduct . . . forms the genesis of

 this dispute” and that “Seguirant’s conduct . . . drives and forms the very basis of


                                           31
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 32 of 46             PageID #:
                                    3133



 Plaintiff’s procedural due process claims.” ECF No. 218 at 16. The Court agrees

 with Seguirant that Plaintiff has failed to state any procedural due process violation

 for which Seguirant is responsible. ECF No. 206-1 at 12–13. The TAC includes

 no allegations showing that Seguirant deprived Plaintiff of a constitutionally

 protected property or liberty interest without process. And there is no apparent

 connection between the basis for Plaintiff’s procedural due process claim (the

 BBA’s transmittal of the BBA Order to the wrong address) and Seguirant.

       The Court concludes that amendment of Plaintiff’s procedural due process

 claim against Seguirant would be futile in light of Plaintiff’s failure to state a claim

 against Seguirant despite previous opportunities to amend his complaint. See

 Chodos, 292 F.3d at 1003.

       The Court therefore DENIES the City’s Motion with respect to the

 procedural due process claims in Counts One and Two of the TAC and

 DISMISSES WITH PREJUDICE those same claims as to Seguirant.

 C.    42 U.S.C. § 1983: Equal Protection (Counts One and Two)

       In Counts One and Two of the TAC, Plaintiff asserts that the City

 Defendants are liable under Section 1983 for violating the Equal Protection Clause

 of the Fourteenth Amendment. The basis for Plaintiff’s equal protection claim is

 the “inordinate and unusual amount of attention that has been paid to Plaintiff’s

 remodeling project,” which is evidenced by Seguirant’s nine inspections of the


                                           32
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 33 of 46             PageID #:
                                    3134



 Project, as opposed to the two to three site visits building inspectors conduct on

 comparable projects. ECF No. 204 ¶¶ 173–83. Plaintiff clarified in his opposition

 to Seguirant’s Motion that he is asserting a “class of one” equal protection claim,

 as opposed to a class-based equal protection claim. ECF No. 218 at 17.

       “The Equal Protection Clause of the Fourteenth Amendment commands that

 no State shall ‘deny to any person within its jurisdiction the equal protection of the

 laws,’ which is essentially a direction that all persons similarly situated should be

 treated alike.” Sampson v. County of Los Angeles ex rel. L.A. Cty. Dep’t of Child.

 & Fam. Servs., 974 F.3d 1012, 1022 (9th Cir. 2020) (quoting City of Cleburne v.

 Cleburne Living Ctr., 473 U.S. 432, 439 (1985)) (some internal quotation marks

 omitted). In a “class of one” equal protection claim, the plaintiff must allege that

 “[he] has been intentionally treated differently from others similarly situated and

 that there is no rational basis for the difference in treatment.” Village of

 Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (some internal quotation marks

 and citations omitted). The Ninth Circuit has “recognized that the rational basis

 prong of a ‘class of one’ claim turns on whether there is a rational basis for the

 distinction, rather than the underlying government action.” Gerhart v. Lake

 County, 637 F.3d 1013, 1023–24 (9th Cir. 2011) (footnote omitted).

       Plaintiff argues that his allegation that Seguirant inspected the Project nine

 times, as opposed to the two-to-three times that a building inspector would inspect


                                           33
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 34 of 46               PageID #:
                                    3135



 a comparable project, shows that Plaintiff was treated differently than similarly

 situated individuals. See ECF No. 218 at 19. Seguirant argues that the owners of

 similar residential construction projects are not similarly situated to Plaintiff

 because Plaintiff was constructing the Project in violation of municipal law. ECF

 No. 221 at 8–9.

       Courts within the Ninth Circuit have “‘enforce[d] the similarly-situated

 requirement with particular strictness when the plaintiff invokes the class-of-one

 theory.’” Leen v. Thomas, No. 2:12-cv-01627-TLN-DMC, 2020 WL 1433143, at

 *6 (E.D. Cal. Mar. 24, 2020) (quoting Warkentine v. Soria, 152 F. Supp. 3d 1269,

 1294 (E.D. Cal. 2016)) (brackets in original) (other citations omitted). “‘Class-of-

 one plaintiffs must show an extremely high degree of similarity between

 themselves and the persons to whom they compare themselves.’” Id. (quoting

 Warkentine, 152 F. Supp. 3d at 1294); see also Hood Canal Sand & Gravel, LLC

 v. Brady, 129 F. Supp. 3d 1118, 1125 (W.D. Wash. 2015) (“‘[Class of one

 plaintiffs] must demonstrate that they were treated differently than someone who is

 prima facie identical in all relevant respects.’” (quoting Purze v. Village of

 Winthrop Harbor, 286 F.3d 452, 455 (7th Cir. 2002)) (brackets in original)).

       The Court ruled in its January 6 Order that the doctrine of issue preclusion

 requires that it give preclusive effect to the BBA Order, which determined that the

 Project violated municipal law. ECF No. 179 at 44. Plaintiff must therefore


                                            34
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 35 of 46               PageID #:
                                    3136



 compare his treatment with, at a minimum, other property owners who have

 engaged in construction that violates municipal law. In order for Plaintiff to state

 an equal protection claim, then, Plaintiff is required to show that Seguirant treated

 Plaintiff differently than property owners committing similar building code

 violations, not property owners constructing similar projects who are not breaking

 the law. Plaintiff has thus failed to allege that he was treated intentionally

 differently than similarly situated individuals as the TAC fails to identify any

 similarly situated individuals and/or articulate how Seguirant treated Plaintiff

 differently from those individuals.

       Because of its conclusion that Plaintiff has failed to allege that he was

 treated intentionally differently than those similarly situated, the Court need not

 reach the issues of whether Seguirant had a rational basis for treating Plaintiff

 differently or whether the City has municipal liability for Seguirant’s equal

 protection violation. The Court further concludes that amendment would be futile

 in light of Plaintiff’s previous opportunities to amend his complaint. See Chodos,

 292 F.3d at 1003. The Court therefore DISMISSES WITH PREJUDICE

 Plaintiff’s equal protection claim against both defendants in Counts One and Two

 of the TAC.

 D.    42 U.S.C. § 1983: Claim for Ratification or Approval (Count Two)




                                           35
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 36 of 46               PageID #:
                                    3137



       In Count Two of the TAC, Plaintiff alleges that the City is liable under

 Section 1983 under a theory of ratification or approval. Specifically, Plaintiff

 contends that the City ratified and approved Seguirant’s wrongful acts through the

 DPP Director’s signing of the April 2017 NOV and the DPP Director’s failure to

 rescind the Stop Work Order Seguirant issued in the April 2017 NOV.17 ECF No.

 204 ¶¶ 184–92.

        “[A] municipality cannot be held liable solely because it employs a

 tortfeasor—or, in other words, a municipality cannot be held liable under § 1983

 on a respondeat superior theory.” Monell, 436 U.S. at 691. A municipality can be

 liable, however, if “an official with final policy-making authority ratified a

 subordinate’s unconstitutional decision or action and the basis for it.” Gillette v.

 Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992) (emphasis added) (citations

 omitted). The policymaker must further “make a deliberate choice from among

 various alternatives to follow a particular course of action.” Id. (citing Oviatt v.

 Pearce, 954 F.2d 1470, 1477 (9th Cir. 1992)).

       The Court dismissed Plaintiff’s ratification or approval claim in its January 6

 Order because Plaintiff failed to allege facts showing that the DPP Director ratified

 an unconstitutional act and the basis for it. ECF No. 179 at 28. Here, Plaintiff


 17
    Plaintiff mistakenly references the April 2017 NOV as a Notice of Order and
 also cites the wrong exhibit. ECF No. 204 ¶ 187 (citing Exhibit 11, instead of
 Exhibit 12, which is the April 2017 NOV).
                                           36
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 37 of 46                   PageID #:
                                    3138



 posits that Seguirant’s April 2017 NOV was the unconstitutional act. But Plaintiff

 again fails to allege that the DPP ratified the alleged unconstitutional basis for this

 act, i.e., Seguirant’s discriminatory motives. See ECF No. 204 ¶¶ 189–90. Just as

 was the case in the SAC, nothing in the TAC suggests that the DPP Director was

 aware of any statements Seguirant made, any biases Seguirant harbored, or that

 Seguirant maintained his own contracting business while working as a building

 inspector for the City. Instead, Plaintiff alleges that “ratification can . . . be

 inferred by the long procedural history of the dispute which was known or should

 have been known by the DPP Director.” ECF No. 204 ¶ 189. The DPP’s

 awareness of the dispute does not mean the DPP Director knew, let alone ratified,

 the basis for Seguirant’s actions. Thus, even if Seguirant’s April 2017 NOV was a

 constitutional violation, Plaintiff has failed to allege facts showing that the City is

 liable for such violation under a theory of ratification or approval.

       Despite being granted leave to amend to plead facts showing that the DPP

 Director ratified Seguirant’s unconstitutional acts and the basis for such acts,

 Plaintiff has failed to do so. ECF No. 179 at 28. The Court therefore concludes

 that further leave to amend would be futile. See Chodos, 292 F.3d at 1003.

 Accordingly, Plaintiff’s ratification or approval claim in Count Two is

 DISMISSED WITH PREJUDICE.

 E.    42 U.S.C. § 1983: Fourteenth Amendment Violations for Policy of
       Inaction or Delay (Count Two)
                                             37
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 38 of 46               PageID #:
                                    3139




       In Count Two of the TAC, Plaintiff alleges that the City is liable for its

 policy of inaction or delay that amounted to a failure to protect Plaintiff’s

 constitutional rights. Specifically, Plaintiff alleges that the City’s failure to set a

 defined time frame for the BBA to render decisions violates HRS § 91-13.5 and

 constitutes a policy of inaction or delay.18 ECF No. 204 ¶¶ 199–200. “[A] local

 governmental body may be liable if it has a policy of inaction and such inaction

 amounts to a failure to protect constitutional rights.” Oviatt, 954 F.2d at 1474

 (citation omitted).

       Under Oviatt, the elements of a municipal liability claim under Section 1983

 arising out of a policy of inaction or delay are: “(1) that [the plaintiff] possessed a

 constitutional right of which he was deprived; (2) that the municipality had a

 policy; (3) that this policy ‘amounts to deliberate indifference’ to the plaintiff’s

 constitutional right; and (4) that the policy is the ‘moving force behind the

 constitutional violation.’” Id. (citation omitted). In order to properly plead a

 municipal liability claim based on a policy of inaction or delay, the plaintiff must

 “identif[y] the challenged policy/custom, explain[ ] how the policy/custom was

 deficient, explain[ ] how the policy/custom caused the plaintiff harm, and reflect[ ]

 how the policy/custom amounted to deliberate indifference, i.e., explain[ ] how the


 18
   The Court rejected Plaintiff’s argument that the BBA was required to set a
 deadline for issuing orders under HRS § 91-13.5. See Section III.B.2, supra.
                                            38
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 39 of 46                PageID #:
                                    3140



 deficiency involved was obvious and the constitutional injury was likely to occur.”

 Garcia v. County of Riverside, No. ED CV 18-00839 SJO (ASx), 2018 WL

 6133720, at *9 (C.D. Cal. Aug. 29, 2018) (quoting Young v. City of Visalia, 687 F.

 Supp. 2d 1141, 1149 (E.D. Cal. 2009)) (alterations in original) (internal quotation

 marks omitted).

       Plaintiff failed to plead the Oviatt elements sufficiently. Even assuming

 arguendo that the City’s failure to establish a timeframe for the BBA to issue

 orders amounts to a policy under Oviatt, Plaintiff failed to establish facts showing

 that the policy constitutes deliberate indifference. In order to properly plead

 deliberate indifference, Plaintiff must offer facts showing that “the need for more

 or different action ‘is so obvious, and the inadequacy [of the current procedure] so

 likely to result in the violation of constitutional rights, that the policymakers . . .

 can reasonably be said to have been deliberately indifferent to the need.’” Oviatt,

 954 F.2d at 1477–78 (alterations in original) (citation omitted). Although the TAC

 alleges that the City’s failure to set a time frame for the BBA to issue orders

 “amounts to deliberate indifference,” ECF No. 204 ¶¶ 199–201, Plaintiff has not

 alleged any facts showing that the BBA’s failure to establish a deadline for issuing

 orders prior to the BBA’s handling of Plaintiff’s appeal was likely to result in the

 violation of constitutional rights such that the City was deliberately indifferent to

 the violation of constitutional rights. See Bd. of Cty. Comm’rs v. Brown, 520 U.S.


                                             39
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 40 of 46            PageID #:
                                    3141



 397, 410 (1997) (“‘[D]eliberate indifference’ is a stringent standard of fault,

 requiring proof that a municipal actor disregarded a known or obvious

 consequence of his action.”).

       In light of these conclusions, the Court need not reach the remainder of

 Defendant’s arguments relating to Plaintiff’s inaction or delay claim. The Court

 dismissed Plaintiff’s inaction or delay claim against the City in its January 6 Order

 due to Plaintiff’s failure to plead deliberate indifference. ECF No. 179 at 29–30.

 The Court therefore concludes that further leave to amend would be futile. See

 Chodos, 292 F.3d at 1003. As such, Plaintiff’s claim for inaction or delay in Count

 Two is DISMISSED WITH PREJUDICE.

 F.    Negligence/Negligent Retention and Negligent Hiring and/or
       Supervision (Count Four)

       In Count Four of the TAC, Plaintiff appears to assert what he considers to be

 three separate state law claims against the City: negligence/negligent retention,

 negligent hiring, and negligent supervision. Plaintiff, however, disclosed at the

 parties’ Local Rule 7.8 conference that he is not pursuing a negligent hiring claim

 and included it in the TAC inadvertently, leaving only the negligence/negligent

 retention claim and the negligent supervision claim. ECF No. 209 at 2. Plaintiff’s

 negligent hiring claim is therefore DISMISSED WITH PREJUDICE.

       1.     Negligence/Negligent Retention



                                           40
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 41 of 46              PageID #:
                                    3142



       Plaintiff alleges that the City is liable for negligence and negligent retention

 because it retained Seguirant as an employee after learning of his tortious conduct,

 specifically his discriminatory conduct toward Plaintiff and his maintenance of a

 contracting business while working as a building inspector. ECF No. 204 ¶ 208.

 “It is well-established that, in order for a plaintiff to prevail on a negligence claim,

 the plaintiff is required to prove all four of the necessary elements of negligence:

 (1) duty; (2) breach of duty; (3) causation; and (4) damages.” Cho

 v. Hawai‘i, 115 Hawai‘i 373, 379 n.11, 168 P.3d 17, 23 n.11 (2007) (citation

 omitted). “The Hawaii courts have not established the exact elements of a

 negligent retention claim.” Ryder v. Booth, Civil No. 16-00065 HG-KSC, 2016

 WL 2745809, at *11 (D. Haw. May 11, 2016) (citation omitted). “A

 valid negligent retention claim nonetheless contains the elements of an

 ordinary negligence cause of action, from which it is derived.” Id. (citation

 omitted).

       The Court dismissed Plaintiff’s negligent retention claim in its January 6

 Order on the basis that the City’s retention of Seguirant could not have been the

 proximate cause of Plaintiff’s injuries if Seguirant had already caused those

 injuries when the City received notice of the Seguirant’s wrongful conduct. ECF

 No. 179 at 33–34. Plaintiff again has failed to plausibly allege that the City’s

 negligent retention of Seguirant was the proximate cause of Plaintiff’s injuries


                                            41
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 42 of 46              PageID #:
                                    3143



 insofar as Plaintiff did not allege that the City knew or should have known that

 Seguirant had engaged in wrongful conduct before Seguirant caused injury to

 Plaintiff. ECF No. 205-1 at 24.

       The Court has previously given Plaintiff leave to amend in order to allege

 that the City had knowledge of Seguirant’s wrongful conduct at the time Seguirant

 injured Plaintiff. ECF No. 179 at 33–34. As Plaintiff has failed to do so, the Court

 concludes further leave to amend would be futile. See Chodos, 292 F.3d at 1003.

 Plaintiff’s negligence/negligent retention claim in Count Four is therefore

 DISMISSED WITH PREJUDICE.

       2.     Negligent Supervision

       Plaintiff alleges that the City engaged in negligent supervision by allowing

 Seguirant to maintain his general contracting business while working as a building

 inspector and by providing Seguirant with little to no training as a building

 inspector, enabling Seguirant to discriminate against Plaintiff. ECF No. 204

 ¶ 217(a–b). The Hawai‘i Supreme Court analyzes negligent supervision claims

 using the standards set forth in the Restatement (Second) of Torts § 317. See

 Dairy Rd. Partners v. Island Ins. Co., 92 Hawai‘i 398, 426–27, 992 P.2d 93, 121–

 22 (2000). Section 317 states:

              A master is under a duty to exercise reasonable care so to control
              his servant while acting outside the scope of his employment as
              to prevent him from intentionally harming others or from so


                                          42
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 43 of 46            PageID #:
                                    3144



              conducting himself as to create an unreasonable risk of bodily
              harm to them, if
                 (a) the servant
                     (i) is upon the premises in possession of the master or upon
                 which the servant is privileged to enter only as his servant, or
                     (ii) is using a chattel of the master, and
                 (b) the master
                     (i) knows or has reason to know that he has the ability to
                 control his servant, and
                     (ii) knows or should know of the necessity and opportunity
                 for exercising such control.

 Restatement (Second) of Torts § 317 (Am. L. Inst. 1965) (current through 2020

 Supp.) (emphasis added). Thus, there can only be a negligent supervision claim

 arising out of an employee’s misconduct when the employee’s misconduct

 occurred outside the scope of his or her employment. See Black v. Correa, CV.

 No. 07-00299 DAE-LEK, 2007 WL 3195122, at *10 (D. Haw. Oct. 30, 2007)

 (“[N]egligent supervision may be found only when the employee acts outside the

 scope of his or her employment.” (citing Pulawa v. GTE Hawaiian Tel, 112

 Hawai‘i 3, 143 P.3d 1205 (2006); Dairy Road Partners, 92 Hawai‘i 398, 992 P.2d

 93 (2000))); Carroll v. County of Maui, Civil No. 13-00066 DKW-KSC, 2015 WL

 1470732, at *10 (D. Haw. Mar. 31, 2015) (“To state a claim for negligent

 supervision or failure to control under Hawai‘i law, a plaintiff must allege that the

 employees who committed the wrongful acts were acting outside the scope of their

 employment.” (citation omitted)).




                                          43
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 44 of 46                PageID #:
                                    3145



       The Court ruled in its January 6 Order that Plaintiff’s negligent supervision

 claim is defective because Plaintiff believes he was injured by Seguirant’s efforts

 to enforce the City’s ordinances in relation to the Property, which constitute acts

 Seguirant took within the scope of his employment. ECF No. 179 at 35. Plaintiff

 has not included any allegations regarding tortious conduct that Seguirant engaged

 in outside the scope of his employment. See generally ECF No. 204. Plaintiff’s

 negligent supervision claim therefore remains defective.

       Despite the Court’s prior ruling, Plaintiff cites Ryder for the proposition that

 “Hawaii law recognizes two types of claims alleging negligent supervision: one

 that seeks relief from acts occurring outside the scope of employment, and one that

 seeks relief from acts that happened in the scope of employment.” ECF No. 217 at

 21 (quoting Ryder, 2016 WL 2745809, at *10). In support of this proposition,

 Ryder cites to Black v. Correa, 2007 WL 3195122, at *10–11, which explains that

 in situations where an employee-supervisor negligently supervises other

 employees, the employer can be held liable for the employee-supervisor’s acts

 within the scope of employment based on respondeat superior liability. See Ryder,

 2016 WL 2745809, at *10.

       But regardless of whether recovery under such a respondeat superior theory

 is a second “type” of negligent supervision claim as termed in Ryder, it is clear that

 Seguirant is not a supervisor as Plaintiff alleges that Seguirant is a building


                                           44
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 45 of 46          PageID #:
                                    3146



 inspector and makes no references to any employees under Seguirant’s

 supervision. Thus, as the Court held in the January 6 Order, Seguirant must have

 committed a tortious act outside the scope of his employment in order for Plaintiff

 to have a negligent supervision claim against the City. ECF No. 179 at 34–35.

       The Court previously granted Plaintiff leave to amend in order to allege

 tortious conduct that Seguirant engaged in outside the scope of his employment.

 ECF No. 179 at 34–35. Because Plaintiff has not done so, the Court concludes

 further leave to amend would be futile. See Chodos, 292 F.3d at 1003. Plaintiff’s

 negligent supervision claim in Count Four is therefore DISMISSED WITH

 PREJUDICE.

                               IV.   CONCLUSION

       For the reasons set forth above, The City’s Motion [ECF No. 205] is

 GRANTED IN PART AND DENIED IN PART as follows: (1) the Motion is

 denied with respect to the procedural due process claim against the City in Counts

 One and Two; and (2) the Section 1981 claim in Count One, the equal protection

 claims in Counts One and Two, the ratification or approval claim in Count Two,

 the inaction or delay claim in Count Two, and the entirety of Count Four are

 DISMISSED WITH PREJUDICE as to the City.

       Seguirant’s Motion [ECF No. 206] is GRANTED IN PART AND DENIED

 IN PART as follows: (1) the Motion is DENIED with respect to the Section 1981


                                         45
Case 1:18-cv-00162-JAO-RT Document 228 Filed 05/27/21 Page 46 of 46       PageID #:
                                    3147



 claim against Seguirant in Count One; and (2) the procedural due process and

 equal protection claims in Count One and Two against Seguirant are DISMISSED

 WITH PREJUDICE.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, May 27, 2021.




 Civil No. 18-00162 JAO-RT, Yoshikawa v. City and County of Honolulu, ORDER
 GRANTING IN PART AND DENYING IN PART (1) DEFENDANT CITY AND
 COUNTY OF HONOLULU’S MOTION TO DISMISS PLAINTIFF’S THIRD
 AMENDED COMPLAINT, AND (2) DEFENDANT TROY K. SEGUIRANT’S
 MOTION TO DISMISS PLAINTIFF’S THIRD AMENDED COMPLAINT

                                        46
